 Case 3:18-cv-01345-X Document 96 Filed 12/10/20         Page 1 of 10 PageID 2764



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  MURPHY OIL USA, INC.,                      §
                                             §
         Plaintiff,                          §
                                             §
  v.                                         §
                                             §
  LOVE’S TRAVEL STOPS &                      §
  COUNTRY STORES, INC; GEMINI                § Civil Action No. 3:18-CV-01345-X
  MOTOR TRANSPORT; MUSKET                    §
  CORPORATION; STANLEY                       §
  BOWERS; SCOTT DODD; LARRY                  §
  JONES; MICHAEL WOOD; ROY                   §
  TAYLOR; MATT TUGMAN;                       §
  EDWARD WASHINGTON; and                     §
  ALAN SVAJDA,                               §
                                             §
         Defendants.

                      MEMORANDUM OPINION AND ORDER

       Murphy Oil USA, Inc. sued Love’s Travel Stops & Country Stores, Inc., Gemini

Motor Transport, Musket Corporation, and eight individual fuel-carrier drivers for

civil theft, conversion, and unjust enrichment stemming from an alleged conspiracy

to steal diesel fuel during Hurricane Harvey. The defendants collectively filed a

Motion for Summary Judgment [Doc. No. 34]. For the reasons outlined in this order,

the Court GRANTS the motion for summary judgment.

                             I. Factual Background

       Murphy sells fuel both at retail and as a wholesaler. Murphy utilizes third-

party terminals to store fuel in support of both business lines. Fuel held at these

terminals is designated either available for wholesale or “branded,” meaning only


                                         1
 Case 3:18-cv-01345-X Document 96 Filed 12/10/20         Page 2 of 10 PageID 2765



available for use at Murphy retail locations. Fuel carriers use “loading codes” to

retrieve fuel at the terminal and coordinate billing. Branded fuel is retrieved only by

using a special loading code that Murphy provides exclusively to carriers designated

for hauling its fuel.

       Hurricane Harvey brought with it an abundance of water and a shortage of

fuel. To ensure its retail locations would have an adequate supply, Murphy directed

the Frost Terminal to designate all Murphy diesel fuel stored there as branded fuel.

Gemini is a fuel carrier who is designated to carry fuel to Murphy stores, and Love’s

is another retail fuel business that sometimes buys wholesale fuel from Murphy.

During the hurricane, Gemini used the special Murphy loading code to load 27 trucks

with 220,000 gallons of branded Murphy diesel fuel. Rather than carry the fuel to

Murphy locations, however, Gemini delivered the fuel to Love’s stores around Texas.

This caused Murphy to have an insufficient diesel supply to support its own stores.

       After discovering Gemini carried the branded fuel to non-Murphy stores,

Murphy billed Love’s for the branded diesel fuel at a rate $0.29 per gallon higher than

its posted wholesale prices on those days. Love’s promptly paid the invoice in full.

Two weeks later, Murphy demanded the defendants also pay for lost opportunities,

profits, and damage to its reputation. Murphy then filed this lawsuit to recover lost

profits from sales of the fuel and related merchandise. Murphy alleges that the

defendants conspired to commit civil theft under the Texas Theft Liability Act,

common law conversion, and were unjustly enriched by their conduct.                The




                                          2
  Case 3:18-cv-01345-X Document 96 Filed 12/10/20                  Page 3 of 10 PageID 2766



defendants maintain that Murphy waived any and all claims related to the fuel when

it instead chose to bill the defendants at an increased rate and they paid.

                                       II. Legal Standards

                                      A. Summary Judgment

       Summary judgment is appropriate only if, viewing the evidence in the light

most favorable to the non-moving party, “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” 1 “A fact is material if it ‘might affect the outcome of the suit’” and a “factual

dispute is genuine ‘if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’” 2

                                        B. Waiver of Claims

       Under Texas law, waiver is defined as “an intentional relinquishment of a

known right or intentional conduct inconsistent with claiming that right.” 3 “Waiver

is largely a matter of intent, and for implied waiver to be found through a party’s

actions, intent must be clearly demonstrated by the surrounding facts and

circumstances.” 4 Although waiver is a question of intent, it need not be express. 5

Conduct sufficiently demonstrates intent to waive a right if “in light of the

surrounding facts and circumstances, it is unequivocally inconsistent with claiming



       1   FED. R. CIV. P. 56(a).
       2 Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (citing Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986)).
       3   Jernigan v. Langley, 111 S.W.3d 153, 156 (Tex. 2003).
       4   Id.
       5   LaLonde v. Gosnell, 593 S.W.3d 212, 219 (Tex. 2019).

                                                   3
 Case 3:18-cv-01345-X Document 96 Filed 12/10/20                   Page 4 of 10 PageID 2767



that right.” 6      Waiver is a question of law when the surrounding facts and

circumstances are undisputed. 7

                                            III. Analysis

      The defendants argue that Murphy waived all claims related to the branded

fuel when it invoiced the defendants, and accepted payment, for the wholesale value

of the fuel with an added $0.29 per gallon upcharge.                    Murphy dismisses this

transaction as merely an attempt “recoup its losses as quickly as possible.” 8 The

Court will evaluate waiver with respect to each cause of action.

                                  A. Texas Theft Liability Act

      The Texas Theft Liability Act provides a cause of action for victims of theft to

recover any resulting damages. 9            Under the Act, “a person who has sustained

damages resulting from theft may recover . . . the amount of actual damages found

by the trier of fact and, in addition to actual damages, damages awarded by the trier

of fact in a sum not to exceed $1,000.” 10 To recover, “a plaintiff must demonstrate

damages resulting from a theft.” 11

      Murphy’s alleges it sustained $42,911 damages, which accounts for lost profits

it would have made selling the fuel along with profits from projected merchandise




      6   Id.
      7   Jernigan, 111 S.W.3d at 156–57.
      8   Doc. No. 59 at 8.
      9   TEX. CIV. PRAC. & REM. CODE § 134.003(a).
      10   Id. § 134.005(a)(1).
      11   Duaz v. Valdez, 571 S.W.3d 795, 805 (Tex. App.—Houston [1st Dist.] 2018, no pet.).

                                                  4
  Case 3:18-cv-01345-X Document 96 Filed 12/10/20                   Page 5 of 10 PageID 2768



sales to individuals stopping at its stores. 12 Taken together, these present a total lost

profit margin of $0.195 per gallon. Murphy, however, received a $0.29 profit margin

from the invoices the defendants paid. 13 If the defendants are ultimately liable under

the Act, they would be entitled to offset any judgment equal to the amount paid, which

includes the full value of the fuel plus the $0.29 per gallon upcharge. 14 Because the

upcharge is more than Murphy’s claimed actual damages, the result would be a take-

nothing judgment. 15

       The surrounding facts and circumstances of this case demonstrate Murphy’s

intent to waive any Texas Theft Liability Act claims against the defendants.

Choosing to forgo litigation in favor of billing the defendants for the fuel at a rate

beyond any actual damages suffered—rendering the statutory claim worthless—is

unequivocally inconsistent with intent to later assert a Texas Theft Liability Act

claim to recover those same damages. Murphy even admits that it issued the invoices

for the express purpose of “recoup[ing] its losses as quickly as possible.” 16 And

recouping losses is exactly the goal of lawsuits to recover damages.




       12   Doc. No. 86 1–3.
       13   Doc. No. 35 at 15.
        14 Cf. Brown v. Am. Transfer & Storage Co., 601 S.W.2d 931, 935–36 (Tex. 1980) (holding that

the payment of insurance benefits to the plaintiff was not an offsetting benefit because it came from a
collateral source).
       15In addition to actual damages, the Texas Theft Liability Act also allows plaintiffs to recover
exemplary damages that do “not exceed $1,000.” TEX. CIV. PRAC. & REM. CODE § 134.005(a)(1). If the
Court’s math is correct, the defendants paid roughly $20,900 (($0.29 payment - $0.195 claimed
damages) x 220,000 gallons) more than Murphy’s actual damages total. This is enough to offset the
maximum exemplary damages award as well.
       16   Doc. No. 59 at 8.

                                                  5
  Case 3:18-cv-01345-X Document 96 Filed 12/10/20                    Page 6 of 10 PageID 2769



        Although only Love’s paid Murphy’s invoice, the implied waiver is effective for

all the defendants.        Joint and several liability rules allow a plaintiff to recover

damages from multiple liable defendants under certain circumstances. 17 However,

the plaintiff is only ever entitled to one complete satisfaction of the judgment. 18

Further, the offsetting benefit rule entitles a defendant to an offset even when the

plaintiff receives a benefit from a non-party that it would not otherwise have received

but for the unlawful act. 19         Here, any of the defendants would be able to take

advantage of an offset equal to the amount Love’s paid Murphy. Accordingly, billing

and receiving the amounts from Love’s was just as unequivocally inconsistent with

an intent to preserve civil theft claims against the other defendants as it was

inconsistent to preserve a claim against Love’s.                 Therefore, Murphy waived its

statutory claim against the other defendants as well. Thus, the Court determines

that there is no genuine dispute of material fact that Murphy waived its Texas Theft

Liability Act causes of action against all defendants.

                                           B. Conversion

        The facts and circumstances also demonstrate intent to waive any conversion

claim. The elements of a conversion cause of action are: (1) the plaintiff owned, had



        17 See Bluestar Energy, Inc. v. Murphy, 205 S.W.3d 96, 99 (Tex. App.—Eastland 2006, pet.

denied) (“Joint and several liability is appropriate in tort cases when the independent tortious conduct
of two or more persons is a legal cause of an indivisible injury and in contract cases when two or more
persons promise the same performance.”).
        18 Sky View at Las Palmas, LLC v. Mendez, 555 S.W.3d 101, 106 (Tex. 2018) (“Under the one
satisfaction rule, a plaintiff is entitled to only one recovery for any damages suffered.”).
      19 See Brown, 601 S.W.2d at 935–36. But benefits that originate from a collateral source,

meaning procured from the plaintiff’s pre-injury diligence and effort (i.e. insurance), cannot be offset.
Id.

                                                   6
 Case 3:18-cv-01345-X Document 96 Filed 12/10/20                    Page 7 of 10 PageID 2770



legal possession of, or was entitled to possession of the property; (2) the defendant

assumed and exercised dominion and control over the property in an unlawful and

unauthorized manner, to the exclusion of and inconsistent with the plaintiff’s rights;

and (3) the defendant refused plaintiff’s demand for the return of the property. 20

Additionally, “a plaintiff must prove damages before recovery is allowed for

conversion.” 21 Generally, the measure of damages is the “fair market value of the

property at the time and place of conversion,” but are nonetheless “limited to the

amount necessary to compensate the plaintiff for the actual losses or injuries

sustained as a natural and proximate result of the defendant’s conversion.” 22

       Here, Murphy’s remedies in conversion are essentially limited to the lesser of

the fuel’s fair market value or Murphy’s actual loss. By deciding to bill the defendants

at an increased rate instead of litigating the issue, Murphy managed to obtain both.

This decision is unequivocally inconsistent with an intent to preserve the right to sue

for conversion later, and therefore amounts to a waiver of the claim. Thus, there is

no genuine dispute of material fact that Murphy waived its conversion claims.

                                      C. Unjust Enrichment

       Murphy also argues it can recover the defendants’ profits from sales of the fuel

under unjust enrichment. “A party may recover under the unjust enrichment theory

when one person has obtained a benefit from another by fraud, duress, or the taking



       20 Cuidado Casero Home Health of El Paso, Inc. v. Ayuda Home Health Care Servs., LLC, 404

S.W.3d 737, 748 (Tex. App.—El Paso 2013, no pet.).
       21   United Mobile Networks, L.P. v. Deaton, 939 S.W.2d 146, 147 (Tex. 1997).
       22   Id. at 147–48.

                                                   7
  Case 3:18-cv-01345-X Document 96 Filed 12/10/20                      Page 8 of 10 PageID 2771



of an undue advantage.” 23 “Unjust enrichment is not a proper remedy merely because

it might appear expedient or generally fair that some recompense be afforded for an

unfortunate loss to the claimant, or because the benefits to the person sought to be

charged amount to a windfall.” 24 As an equitable remedy, a plaintiff must choose

between pursuing unjust enrichment or an applicable legal remedy, but cannot

choose both. 25 Further, “the availability of an adequate legal remedy may render

equitable claims like unjust enrichment unavailable.” 26

       Here, Murphy had two adequate legal remedies, one statutory (the Texas Theft

Liability Act) and one common law (conversion), available to redress any damages

arising from the defendants’ conduct. The mere availability of these remedies renders

the equitable theory of unjust enrichment unavailable.                      Further, even if unjust

enrichment were available, Murphy affirmatively chose to recover its actual loss (i.e.

its legal remedy) through the billing contract with the defendants. Because obtaining

an adequate legal remedy precludes any pursuit of an equitable remedy that

addresses the same injury, this decision is inconsistent with an intent to later pursue



       23   Heldenfels Bros., Inc. v. City of Corpus Christi, 832 S.W.2d 39, 41 (Tex. 1992).
       24   Id. at 42 (quotation marks omitted).
       25  See Nelson v. Najm, 127 S.W.3d 170, 176 (Tex. App.—Houston [1st Dist.] 2003, no pet.)
(“Texas courts have long held under general principles of common-law fraud that one who is induced
by fraud to enter into a contract has a choice of remedies: he may either recover his monetary damages
flowing from the fraud or he may elect the equitable remedy of rescission in lieu of damages and
demand a return of any amount paid.”).
        26 R.M. Dudley Constr. Co., Inc. v Dawson, 258 S.W.3d 694, 704 (Tex. App.—Waco 2008, pet.

denied). See also Best Buy Co. v. Barrera, 248 S.W.3d 160, 161 n.1 (Tex. 2007) (“In certain contexts,
some equitable claims or defenses may be supplanted if an adequate legal remedy exists.”); BMG Direct
Mktg., Inc. v. Peake, 178 S.W.3d 763, 770 (Tex. 2005) (“Like other equitable claims and defenses, an
adequate legal remedy may render equitable claims of unjust enrichment and equitable defenses of
voluntary-payment unavailable.”).

                                                     8
  Case 3:18-cv-01345-X Document 96 Filed 12/10/20                     Page 9 of 10 PageID 2772



recovery through unjust enrichment. Therefore, even if available, Murphy waived

any potential entitlement to recovery in unjust enrichment. Accordingly, there is no

genuine dispute of material fact that Murphy lacks or otherwise waived any claims

in unjust enrichment.

                                             D. Conspiracy

       Murphy finally alleges the defendants were involved in a conspiracy to commit

civil theft. Unlike the crime of conspiracy, civil conspiracy is not an independent

cause of action. 27 Instead, civil conspiracy operates as a derivative tort that allows

the plaintiff to hold one conspiracy participant liable for the torts committed by

another participant if the torts were committed in furtherance of an unlawful

conspiracy. 28      Because the Court resolved each primary cause of action against

Murphy, the conspiracy derivative tort must be dismissed as well. 29

                                        IV. Attorney’s Fees

       The Texas Theft Liability Act provides that “[e]ach person who prevails in a

suit under this chapter shall be awarded court costs and reasonable and necessary

attorney’s fees.” 30 This award provision is mandatory. The defendants prevailed in

this suit and requested a fee award. The Court ORDERS the defendants to file a

motion for attorney’s within 14 days that includes evidence supporting the amount of

reasonable fees and costs.


       27   Berry v. Lee, 428 F. Supp. 2d 546, 561 (N.D. Tex. 2006) (Fitzwater, J.).
       28 Id. at 561–62 (citing Tilton v. Marshall, 925 S.W.2d 672, 681 (Tex. 1996); Berry v. Golden

Light Coffee Co., 327 S.W.2d 436, 438 (Tex. 1959)).
       29   See Baker v. Great N. Energy, Inc., 64 F. Supp. 3d 965, 980 (N.D. Tex. 2014) (Boyle, J.).
       30   TEX. CIV. PRAC. & REM. CODE § 134.005(b).

                                                     9
 Case 3:18-cv-01345-X Document 96 Filed 12/10/20      Page 10 of 10 PageID 2773



                                 V. Conclusion

        For the reasons outlined above, the Court GRANTS the Motion for Summary

Judgment and DISMISSES Murphy’s claims against all defendants WITH

PREJUDICE. By separate order, the Court will issue a final judgment. The Court

further ORDERS the defendants to file a motion to recover attorney’s fees within 14

days.

        IT IS SO ORDERED this 10th day of December, 2020.




                                     BRANTLEY STARR
                                     UNITED STATES DISTRICT JUDGE




                                        10
